Title: To James Madison from Alexander McRae, 8 December 1809
From: McRae, Alexander
To: Madison, James


Dear Sir,
Washington 8. Decr. 1809
Major Clarke and I had the honor some time ago to receive thro’ our friend Mr. Wirt, letters from you, addressed to the American Ministers at London and at Paris. These letters (which I now have with me) were delivered to me sealed, and I am consequently ignorant of their contents; but recollecting as I do the purport of Mr. Wirt’s letter addressed to you in our behalf, I presume we were both named in the letters with which you were pleased to honor us. I regret very much, that Majr. Clarke’s peculiar situation at this time, will deprive me of the pleasure of his company in the journey I have commenced; but as I am to travel alone, and the commencement of my journey has been inevitably postponed to a period much later than was intended, I have supposed it might be to my advantage to bear letters of more recent date, and in which Major Clarke may not be named as the Companion of my journey.

It is with great reluctance that I trespass in the least degree on your time, at a moment when I am sure your necessary devotion to the public concerns, allows you but little leisure; I flatter myself however, that the deep interest I have, dependent on the success of my journey, will excuse me to you for the freedom I use in making this communication. If it shall be your pleasure to substitute letters of this date, instead of those I have already been honored with, I must in that event beg of you, the favor of information to that effect by the return of the Bearer, and the letters in my possession shall be immediately forwarded to you. With the highest respect & esteem I have the honor to be, Dear Sir, Yr. mo. ob. Servt.
Al: McRae.
